

113 HR 3838 IH: To amend the Internal Revenue Code of 1986 to provide a consumer renewable credit for utilities that sell intermittent renewable power.
U.S. House of Representatives
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3838IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2014Mr. Paulsen (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to provide a consumer renewable credit for utilities that sell intermittent renewable power.1.Consumer renewable credit(a)Business credit(1)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45S.Consumer renewable credit(a)General ruleFor purposes of section 38, in the case of an eligible taxpayer, the consumer renewable credit for any taxable year is an amount equal to the product of—(1)the renewable portfolio factor of such eligible taxpayer, and(2)the number of kilowatt hours of renewable electricity—(A)purchased or produced by such taxpayer, and(B)sold by such taxpayer to a retail customer during the taxable year and before January 1, 2020.(b)Renewable portfolio factorThe renewable portfolio factor for an eligible taxpayer for any taxable year shall be determined in accordance with the following table:In the case of a renewable electricity percentage of:The renewable portfolio factor is:Less than 6 percentzero centsAt least 6 percent but less than 8 percent0.1 centsAt least 8 percent but less than 12 percent0.2 centsAt least 12 percent but less than 16 percent0.3 centsAt least 16 percent but less than 20 percent0.4 centsAt least 20 percent but less than 24 percent0.5 centsEqual to or greater than 24 percent0.6 cents.(c)Definitions and special rulesFor purposes of this section—(1)Eligible taxpayerThe term eligible taxpayer means an electric utility (as defined in section 3(22) of the Federal Power Act, 16 U.S.C. 796(22)).(2)Renewable electricityThe term renewable electricity means electricity generated by—(A)any facility using wind to generate such electricity, or(B)any facility using solar energy to generate such electricity.(3)Renewable electricity percentageThe term renewable electricity percentage means, with respect to any taxable year, the percentage of an eligible taxpayer’s total sales of electricity to retail customers that is derived from renewable electricity (determined without regard to whether such electricity was produced by the taxpayer).(4)Application of other rulesFor purposes of this section, rules similar to the rules of paragraphs (1), (3), and (5) of section 45(e) shall apply.(5)Credit allowed only with respect to one eligible entityNo credit shall be allowed under subsection (a) with respect to renewable electricity purchased from another eligible entity if a credit has been allowed under this section or a payment has been made under section 6433 to such other eligible entity.(6)Credit and renewable electricity percentage enhancement(A)Native American wind and solarAny renewable electricity generated from a wind or solar energy facility located on Indian land, as defined in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501), shall for purposes of this section be considered as twice the electricity production as is actually produced from such facility.(B)Electric cooperative wind and solarAny renewable electricity generated from a wind or solar energy facility owned entirely by a mutual or cooperative electric company, as defined in section 501(c)(12), or section 1381(a)(2)(C), shall for purposes of this section be considered as one and one-half times the electricity production as is actually produced from such facility.(d)Coordination with paymentsThe amount of the credit determined under this section with respect to any electricity shall be reduced to take into account any payment provided with respect to such electricity solely by reason of the application of section 6433..(2)Credit made part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:(37)the consumer renewable credit determined under section 45S(a)..(3)Specified creditSubparagraph (B) of section 38(c)(4) of the Internal Revenue Code of 1986 is amended by redesignating clauses (vii) through (ix) as clauses (viii) through (x), respectively, and by inserting after clause (v) the following new clause:(vi)the credit determined under section 45S..(4)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:Sec. 45S. Consumer renewable credit..(b)Payments in lieu of credit(1)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:6433.Consumer renewable credit payments(a)In generalIf any eligible person sells renewable electricity to a retail customer, the Secretary shall pay (without interest) to any such person who elects to receive a payment an amount equal to the product of—(1)the renewable portfolio factor of such eligible person, and(2)the number of kilowatt hours of renewable electricity—(A)purchased or produced by such person, and(B)sold by such person in the trade or business of such person to a retail customer before January 1, 2020.(b)Timing of payments(1)In generalExcept as provided in paragraph (2), rules similar to the rules of section 6427(i)(1) shall apply for purposes of this section.(2)Quarterly payments(A)In generalIf, at the close of any quarter of the taxable year of any person (or fiscal year in the case of an eligible person that does not have a taxable year), at least $750 is payable in the aggregate under subsection (a), to such person with respect to electricity purchased or produced during—(i)such quarter, or(ii)any prior quarter (for which no other claim has been filed) during such year,a claim may be filed under this section with respect to such electricity.(B)Time for filing claimNo claim filed under this paragraph shall be allowed unless filed on or before the last day of the first quarter following the earliest quarter included in the claim.(c)Definitions and special rulesFor purposes of this section—(1)Eligible personThe term eligible person means an electric utility (as defined in section 3(22) of the Federal Power Act, 16 U.S.C. 796(22)) or a Federal power marketing agency as defined in section 3(19) of the Federal Power Act.(2)Other definitionsAny term used in this section which is also used in section 45S shall have the meaning given such term under section 45S.(3)Application of other rulesFor purposes of this section, rules similar to the rules of paragraphs (1) and (3) of section 45(e) shall apply.(d)Payment disallowed unless amount passed to third-Party generators charged for integration costs(1)In generalIn the case of renewable electricity eligible for the payment under subsection (a) that is purchased and not produced by an eligible person, no payment shall be made under this section unless any charge the eligible person has assessed the seller to recover the integration costs associated with such electricity has been reduced (but not below zero) to the extent of the payment received under subsection (a) associated with such electricity.(2)DefinitionsFor purposes of paragraph (1), charges intended to recover integration costs do not include amounts paid by the producer of the electricity for interconnection facilities, distribution upgrades, network upgrades, or stand-alone network upgrades as those terms have been defined by the Federal Energy Regulatory Commission in its Standard Interconnection Procedures.(e)Payment allowed for Special Generating and Transmitting Entities(1)In generalNotwithstanding subsection (a)(1)(B), an entity that is a special generating and transmitting entity shall be eligible for a payment under this section for renewable electricity it transmits, regardless of whether such utility purchased or sold such electricity for its customers.(2)DefinitionsFor purposes of this subsection, the term special generating and transmitting entity means—(A)an entity that is primarily engaged in marketing electricity and—(i)provides transmission service for over four thousand megawatts of renewable generating facilities, as determined by reference to the machine or nameplate capacity thereof, and(ii)transmits the majority of its renewable electricity transmitted to customers located outside the region it serves, or(B)an entity that is a generation and transmission cooperative, which engages primarily in providing wholesale electric service to its members, generally consisting of distribution cooperatives..(2)Clerical amendmentThe table of sections for subpart B of chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:Sec. 6433. Renewable electricity integration payments..(c)Effective dateThe amendments made by this section shall apply to electricity sold to retail customers after the date of the enactment of this Act.